Me. Justice Tantis delivered the opinion of the court: A stipulation of facts filed herein, discloses that claimant was engaged in 1936 and 1937 in supplying telephone service to the Illinois State Police Headquarters at DuQuoin, Illinois, the latter being operated by the State through its Division of Highways, Department of Public Works and Buildings. In December, 1936 certain changes were made by claimant, at the request of respondent, in the type of equipment and services rendered such Police Headquarters. These changes resulted in a change of rate from $9.08 per month to $14.73 per month, with an additional “service connection”-charge of $3.00. It further appears that through no fault of claimant, a portion of the charge wMch had accrued was not paid, and R. R. MacLeod, Chief Accountant, Division of Highways, reports under date of December 15,1937 that a balance of $10.40 remains due and owing to claimant. The appropriation from which payment might have been made lapsed September 30, 1937, and at the time the indebtedness was incurred and at the time said appropriation lapsed, there remained therein an unexpended balance sufficient to have paid such bill. This case comes within the rule that, “Wliere claimant has rendered services to the State upon lawful request, and due to no fault upon claimant’s part the bill therefore is not paid before the appropriation from which it is payable lapsed, an award will be made, where at the time the debt was incurred there were sufficient funds remaining unexpended in the appropriation to pay for same.” Rock Island Sand & Gravel Co., 8 C. C. R. 165. An award is hereby allowed in favor of claimant in the sum of Ten and 40/100 ($10.40) Dollars.